Case 1:21-cr-00032-RM Document 31 Filed 05/06/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


 Case No. 1:21-cr-00032-RM

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.

 LOGAN SCOTT DEBYLE

       Defendant.

       UNOPPOSED MOTION TO CONTINUE CHANGE OF PLEA HEARING


      Logan Scott Debyle, through undersigned counsel Kathryn Stimson,

respectfully moves the Court for an order granting a continuance of the Change

of Plea Hearing. As grounds, the following is stated:

      1.      This matter is set for a Change of Plea Hearing on May 10, 2021 at

9:00 a.m.

      2.      Mr. Debyle moves to continue the hearing so that defense counsel

and AUSA David Tonini could discuss additional specifics of the plea agreement.

      3.      Undersigned counsel has conferred with AUSA Tonini regarding this

motion, and he does not object to a continuance. If the Court is inclined to grant

this motion, undersigned counsel requests that the parties be allowed to contact

chambers and set the matter for a date and time convenient for all parties.

      Wherefore, Mr. Debyle respectfully requests the Court to grant a

continuance of the Change of Plea Hearing set on May 10, 2021.
Case 1:21-cr-00032-RM Document 31 Filed 05/06/21 USDC Colorado Page 2 of 2




      Dated: May 6, 2021.

                                           Respectfully submitted,



                                           s/ Kathryn J. Stimson
                                           Kathryn J. Stimson
                                           STIMSON STANCIL LABRANCHE HUBBARD, LLC
                                           1652 Downing Street
                                           Denver, CO 80218
                                           Phone: 720.689.8909
                                           Email: stimson@sslhlaw.com

                                           Attorney for Logan Scott Debyle




                                Certificate of Service

      I certify that on May 6, 2021, I electronically filed the foregoing Unopposed
Motion to Continue Change of Plea Hearing with the Clerk of Court using the CM/ECF
system which will send notification of such filing to the following e-mail address:

David Tonini
U.S. Attorney's Office-Denver
1801 California Street
Suite 1600
Denver, CO 80202
David.tonini@usdoj.gov



                                           s/ Brenda Rodriguez
                                           Brenda Rodriguez




                                          2
